Montgomery, Judge.
1. The lien of a judgment founded on an award under the Code relates back to the date of the award — certainly so far as to take precedence of any lien of equal degree created on the property (by the party to whom it was awarded, and the foundation of whose title is the award,) between the date of the award and the day it is made the judgment of the Court. It is analogous to a mortgage given but not recorded immediately, although recorded within the time required by law. Or to a judgment at common law, when appeals were allowed, confirmed on appeal.
2. This Court has at least twice decided very lately that judgments must follow the verdicts on which they are founded. It has also held an award to be equivalent to a verdict: Whitelock vs. Crew, 28 Georgia, 291. Hence, under the facts of this case, the judgment should have been against each party to the award for $35 00, and no more.
Judgment reversed.